Fourth Court of Appeals
                                San Antonio, Texas
                                    September 14, 2018

                                   No. 04-18-00187-CV

                           WIGGINS REVOCABLE TRUST,
                                    Appellant

                                             v.

                        Jeffrey A. GLOVER and Donna S. Glover,
                                      Appellees

                From the 218th Judicial District Court, Karnes County, Texas
                            Trial Court No. 16-01-00022-CVK
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
    The appellant’s unopposed motion for extension of time to file reply briefs is hereby
GRANTED. Time is extended to October 10, 2018.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court